Name: Council Directive 92/33/EEC of 28 April 1992 on the marketing of vegetable propagating and planting material, other than seed
 Type: Directive
 Subject Matter: means of agricultural production;  plant product;  marketing;  agricultural activity;  health
 Date Published: 1992-06-10

 Avis juridique important|31992L0033Council Directive 92/33/EEC of 28 April 1992 on the marketing of vegetable propagating and planting material, other than seed Official Journal L 157 , 10/06/1992 P. 0001 - 0009 Finnish special edition: Chapter 3 Volume 42 P. 0107 Swedish special edition: Chapter 3 Volume 42 P. 0107 COUNCIL DIRECTIVE 92/33/EEC of 28 April 1992 on the marketing of vegetable propagating and planting material, other than seedTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the production of vegetables occupies an important place in the agriculture of the Community; Whereas satisfactory results in the cultivation of vegetables depend to a large extent on the quality and plant health not only of the seed already covered by Council Directive 70/458/EEC of 29 September 1970 on the marketing of vegetable seed (4) but also of the vegetable planting material used for their propagation; whereas certain Member States have in consequence introduced rules intended to guarantee the quality and plant health of the propagating and planting material of vegetable plants placed on the market; Whereas the different treatment accorded to vegetable propagating and planting material in different Member States is likely to create barriers to trade and thus hinder the free movement of these products within the Community; whereas, with a view to achieving the internal market, these barriers should be removed by adopting Community provisions to replace those laid down by the Member States; Whereas the establishment of harmonized conditions at Community level will ensure that purchasers throughout the Community receive vegetable propagating and planting material which is healthy and of good quality; Whereas, in so far as they relate to plant health, such harmonized conditions must be consistent with Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (5); Whereas, without prejudice to the plant-health provisions of Directive 77/93/EEC, it is not appropriate to apply the Community rules on the marketing of vegetable propagating and planting material when it is shown that such products are intended for export to third countries, as the rules applicable there may be different from those contained in this Directive; Whereas the determination of plant-health and quality standards for each genus and species of vegetable plant requires lengthy and detailed technical and scientific consideration; whereas a procedure should accordingly be established for that purpose; Whereas in the first instance it is the responsibility of the suppliers of vegetable propagating and planting material to ensure that their products fulfil the conditions laid down in this Directive; Whereas the competent authorities of the Member States must, when carrying out controls and inspections, ensure that suppliers fulfil those conditions; Whereas Community control measures should be introduced to ensure the uniform application in all the Member States of the standards laid down in this Directive; Whereas it is in the interests of the purchasers of vegetable propagating and planting materials that the name of varieties be known and their identity safeguarded; Whereas, to this end, provision should be made as far as possible for the application of the rules on the varietal aspect as established with respect to the marketing of vegetable seed; Whereas, in order to ensure the identity and orderly marketing of vegetable propagating and planting material, Community rules must be laid down concerning the separation of lots, and marking; whereas the labels used should give the particulars needed both for official control and for the information of the user; Whereas rules should be established permitting, in cases of temporary supply difficulties, the marketing of vegetable propagating and planting material subject to requirements less stringent than those contained in this Directive; Whereas, as a first step towards harmonized conditions, Member States should be prohibited in the case of the genera and species referred to in Annex II, for which fact-sheets will be drawn up, from imposing new conditions or restrictions on the marketing, other than those provided for in this Directive; Whereas provisions should be made for authorizing the marketing within the Community of vegetable propagating and planting material produced in third countries, provided always that it affords the same assurances as vegetable propagating and planting material produced in the Community and complying with Community rules; Whereas, in order to harmonize technical methods of examination used in the Member States and to compare propagating and planting material and vegetable plants produced in the Community with that produced in third countries, comparative trials should be carried out to check compliance of such products with the requirements of this Directive; Whereas, in order to facilitate the effective operation of this Directive, the Commission should be entrusted with the task of adopting measures for its implementation and for the amendment of its Annex, and to provide a procedure to that end involving close cooperation between the Commission and the Member States within a Standing Committee on Seeds and Propagating Materials, Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 1. This Directive applies to the marketing of vegetable propagating and planting materials, other than seeds, within the Community. 2. Articles 2 to 20 and 24 shall apply to the genera and species, and their hybrids, listed in Annex II. Rootstocks and other parts of plants of other genera or species or their hybrids shall also be subject to the abovementioned Articles if material of one of the said genera or species, or of their hybrids, is, or has to be, grafted on to them. 3. Amendments to the list of genera and species in Annex II shall be adopted in accordance with the procedure laid down in Article 22. Article 2 This Directive shall not apply to propagating or planting material shown to be intended for export to third countries, if properly identified as such and kept sufficiently isolated, without prejudice to the health rules laid down in Directive 77/93/EEC. Implementing measures for the first subparagraph, with particular reference to identification and isolation, shall be adopted in accordance with the procedure laid down in Article 21. Article 3 For the purposes of this Directive, the following definitions shall apply: (a) propagating material: parts of plants and all plant material, including rootstocks intended for the propagation and production of vegetables; (b) planting material: entire plants and parts of plants including, for grafted plants, the grafted components, intended for planting for the production of vegetables; (c) supplier: any natural or legal person carrying out professionally at least one of the following activities with regard to vegetable propagating and planting material: reproducing, producing, preserving and/or treating and marketing; (d) marketing: the holding available or in stock, displaying or offering for sale, selling and/or delivering to another person, in whatever form, of propagating or planting material; (e) responsible official body: (i) the sole and central authority, established or designated by the Member State under the supervision of the national government and responsible for questions concerning quality; (ii) any State authority established: - either at national level, - or at regional level, under the supervison of the national authorities within the limits set by the national legislation of the Member State concerned. The bodies referred to in (i) and (ii) may, in accordance with their national legislation, delegate the tasks provided for in this Directive to be accomplished under their authority and supervision to any legal person, whether governed by public or private law, which, under its officially approved constitution, is charged exclusively with specific public functions, provided that such person, and its members, have no personal interest in the outcome of the measures they take. The Member States shall ensure that there is close cooperation between the bodies referred to in (ii) and those referred to in (i). Moreover, in accordance with the procedure laid down in Article 21, another legal person established on behalf of any body referred to in (i) and (ii) and acting under the authority and supervision of such body may be approved, provided that such person has no personal interest in the outcome of the measures it takes. The Member States shall notify the Commission of their responsible official bodies. The Commission shall forward that information to the other Member States; (f) official measures: measures taken by the responsible official body; (g) official inspection: inspection carried out by the responsible official body; (h) official statement: statement issued by, or under the responsibility of, the responsible official body; (i) lot: a number of units of a single commodity, identifiable by its homogeneity of composition and origin; (j) laboratory: a public or private law entity carrying out analysis and proper diagnosis, enabling the producer to monitor production quality. Article 4 In accordance with the procedure laid down in Article 22, a schedule shall be established in Annex I for each genus and species referred to in Annex II and for rootstocks of other genera and species if material of the genus or species is, or has to be, grafted on to them, with a reference to the plant-health conditions laid down in Directive 77/93/EEC applying to the genus and/or species concerned, and laying down: (i) the conditions with which vegetable planting material must comply, in particular those relating to the quality and purity of the crop and, where appropriate varietal characteristics. These requirements shall be added to Annex I, Part A; (ii) the conditions with which propagating material must comply, in particular those relating to the propagation system applied, the purity of the growing crop and, where appropriate, the varietal characteristics. These conditions will be set out in Annex I, Part B. Article 5 1. Member States shall ensure that suppliers take all the necessary measures to guarantee compliance with the standards set by this Directive at all stages of the production and marketing of vegetable propagating and planting material. 2. For the purposes of paragraph 1, the said suppliers shall either carry out themselves, or have carried out by an accredited supplier or a responsible official body, checks based on the following principles: - identification of critical points in their production process on the basis of the production methods used, - establishment and implementation of methods for monitoring and checking the critical points referred to in the first indent, - taking samples for analysis in a laboratory accredited by the responsible official body for the purpose of checking compliance with the standards established by this Directive, - keeping a written record or a record registered in an indelible fashion of the data referred to in the first, second and third indents, as well as records on production and marketing of propagating and planting material, to be held at the disposal of the responsible official body. These documents and records shall be kept for a period of at least one year. However, suppliers whose activity in this connection is confined merely to the distribution of vegetable propagating and planting material produced and packaged on premises other than their own shall be required only to keep a written record or a record registered in an indelible fashion of the buying and selling and/or delivery of such products. This paragraph shall not apply to suppliers whose activity in this connection is confined to the supply of small quantities of vegetable propagating and planting material to non-professional final consumers. 3. If the result of their own checks or any information at the disposal of the suppliers referred to in paragraph 1 reveals the presence of one or more of the harmful organisms referred to in Directive 77/93/EEC or in quantities greater than those normally allowed for in order to meet the standards, or of those specified in the relevant schedules established pursuant to Article 4, the suppliers shall immediately report this to the responsible official body and shall take the measures indicated by that body or any other measure necessary to reduce the risk of such harmful organisms from spreading. The supplier shall keep records of all occurrences of harmful organisms on his premises and of all measures taken in relation to such occurrences. 4. Detailed rules for the application of the second subparagraph of paragraph 2 shall be established in accordance with the produce laid down in Article 21. Article 6 1. The responsible official body shall accredit suppliers once it has verified that their production methods and establishments meet the requirements of this Directive with regard to the nature of the activities they carry out. Accreditation must be renewed if a supplier decides to carry out activities other than those for which he has received accreditation. 2. The responsible official body shall accredit laboratories once it has verified that these laboratories, their methods and their establishments meet the requirements of this Directive to be specified according to the procedure laid down in Article 21, with regard to the testing activities they carry out. Accreditation must be renewed if a laboratory decides to carry out activities other than those for which it has received accreditation. 3. The responsible official body shall take the necessary measures if the requirements referred to in paragraphs 1 and 2 cease to be met. To this end, it shall take particular account of the conclusions of any check carried out in accordance with Article 7. 4. The supervision and monitoring of suppliers, establishments and laboratories shall be carried out regularly by or under the responsibility of the responsible official body, which shall at all times have free access to all parts of establishments, in order to ensure compliance with the requirements of this Directive. Implementing measures concerning supervision and monitoring shall be adopted, as necessary, in accordance with the procedure laid down in Article 21. If such supervision and monitoring reveal that the requirements of this Directive are not being met, the responsible official body shall take appropriate action. Article 7 1. Commission experts may in cooperation with the responsible official bodies of the Member States, make on-the-spot checks in so far as this is necessary to ensure uniform application of this Directive and in particular to verify whether suppliers are in effect complying with the requirements of this Directive. A Member State in whose territory a check is being carried out shall give all necessary assistance to the experts in carrying out their duties. The Commission shall inform the Member States of the result of the investigations. 2. Detailed rules for the application of paragraph 1 shall be adopted in accordance with the procedure laid down in Article 21. Article 8 1. Vegetable propagating and planting material may be marketed only by accredited suppliers and provided they meet the requirements laid down in the schedule referred to in Article 4. 2. Without prejudice to the provisions of Directive 77/93/EEC, paragraph 1 shall not apply to vegetable propagating and planting material intended for: (a) trials or scientific purposes; or (b) selection work; or (c) measures aimed at preserving genetic diversity. Detailed rules for the application of points (a) and (b) shall be adopted as necessary in accordance with the procedure laid down in Article 21. Detailed rules for the application of point (c) shall be adopted preferably before 1 January 1993, in accordance with the same procedure. Article 9 1. Without prejudice to Article 2, vegetable propagating and planting material which belongs to genera or species listed in Annex II and is also covered by Directive 70/458/EEC shall not be marketed within the Community unless it belongs to a variety accepted in accordance with Directive 70/458/EEC. 2. Without prejudice to Article 2 and paragraphs 3 and 4 of this Article, vegetable propagating and planting material which belongs to genera or species listed in Annex II but which is not covered by Directive 70/458/EEC shall not be marketed within the Community unless it belongs to a variety officially accepted in at least one Member State. The provisions laid down in Articles 4, 5 and 10 (3) of Directive 70/458/EEC shall apply to the conditions for acceptance. Articles 3 (2) and (4), 6, 7, 8, 10 (1), (2) and (4) and 11 to 15 of the said Directive shall apply mutatis mutandis to the procedures and formalities for acceptance and maintenance production. The results of unofficial tests and practical information gathered in the course of growing may be taken into consideration in each instance. 3. Member States shall take all necessary steps to ensure that the official acceptance of varieties belonging to the genera or species referred to in paragraph 2 which was granted prior to 1 January 1993 in accordance with principles other than those laid down in Directive 70/458/EEC or on the basis of the fact that their material was marketed in their territory before that date expires on 30 June 1998 at the latest, unless the varieties in question have been accepted in accordance with paragraph 1 on the date. 4. Varieties officially accepted in accordance with paragraphs 2 and 3 shall be entered in the Common Catalogue of Varieties of Vegetable Species referred to in Article 17 of Directive 70/458/EEC. Articles 16 (2) and (3), 17, 18 and 19 shall apply mutatis mutandis. The publication in question shall designate the varieties accepted pursuant to paragraph 3 with a specific reference. Article 10 1. While growing and during lifting or removal from the parent material, vegetable propagating and planting material shall be kept in separate lots. 2. If vegetable propagating and planting material of different origins is put together or mixed during packaging, storage, transport or at delivery, the supplier shall keep records including the following data: composition of the lot and origin of the individual components. 3. Member States shall ensure compliance with the requirements of paragraphs 1 and 2 by carrying out official inspections. Article 11 1. Without prejudice to Article 10 (2), vegetable propagating and planting material shall be marketed only in sufficiently homogeneous lots and if they are recognized as complying with this Directive and are accompanied by a document made out by the supplier in accordance with the conditions laid down in the schedule established pursuant to Article 4. If an official statement appears on this document, it shall be clearly separated from all other contents of the document. Requirements on vegetable propagating and planting material for labelling and/or sealing and packaging shall be set out in the schedule referred to in Article 4. 2. In the case of supply by the retailer of vegetable propagating and planting material to a non-professional final consumer, requirements on labelling may be confined to appropriate product information. Article 12 Member States may exempt: - from the application of Article 11, small producers all of whose production and sales of vegetable propagating and planting material is intended for final use by persons on the local market who are not professionally involved in plant production ('local circulation'). - from the controls and offical inspection provided for in Article 18, the local circulation of vegetable propagating and planting materials produced by such exempt persons. In accordance with the procedure laid down in Article 21, implementing measures relating to other requirements concerning the exemptions referred to in the first and second indents above, in particular as regards the concepts of 'small producers' and 'local market', and to the relevant procedures, shall be adopted. Article 13 In the event of temporary difficulties in the supply of vegetable propagating and planting material satisfying the requirements of this Directive, measures may be adopted, in accordance with the procedure laid down in Article 21, concerning the marketing of vegetable propagating and planting material meeting less stringent requirements, without prejudice to the plant-health rules laid down in Directive 77/93/EEC. Article 14 1. The marketing of vegetable propagating and planting material which complies with the requirements and conditions of this Directive shall be subject to no restrictions as regards supplier, plant health, growing medium and inspection arrangements other than those laid down in this Directive. 2. The marketing of vegetable propagating and planting material whose variety is entered in the Common Catalogue of Varieties of Vegetable Species shall not be subject to any restriction as regards variety other than those laid down or referred to in this Directive. Article 15 As regards the products referred to in Annex II, Member States shall refrain from imposing more stringent conditions or marketing restrictions other than the conditions laid down in the schedules referred to in Article 4 or, failing that, those existing on the date of adoption of this Directive. Article 16 1. In accordance with the procedure laid down in Article 21, it shall be decided whether vegetable propagating and planting material produced in a third country and affording the same guarantees as regards obligations on the supplier, identity, characteristics, plant health, growing medium, packaging, inspection arrangements, marking and sealing, is equivalent in all these respects to vegetable propagating and planting material produced in the Community and complying with the requirements and conditions of this Directive. 2. Pending the decision referred to in paragraph 1, Member States may, until 1 January 1993, and without prejudice to the provisions of Directive 77/93/EEC, apply to the import of vegetable propagating and planting material from third countries conditions at least equivalent to those laid down temporarily or permanently in the schedules referred to in Article 4. Where no such conditions are laid down in the said schedules, the import conditions must be at least equivalent to those applicable to production in the Member State concerned. In accordance with the procedure laid down in Article 21, the date referred to in the first subparagraph may, for the various third countries, be deferred pending the decision referred to in paragraph 1. Vegetable propagating and planting material imported by a Member State in accordance with a decision taken by that Member State pursuant to the first subparagraph shall be subject to no marketing restrictions in the other Member States as regards the matters referred to in paragraph 1. Article 17 Member States shall ensure that official inspection by sampling checks on propagating and planting material is carried out during production and marketing, with the aim of verifying compliance with the requirements and conditions of this Directive. Article 18 Detailed implementing procedures for the controls provided for in Article 5 and for the official inspection provided for in Articles 10 and 17, including sampling methods, shall be adopted, as necessary, in accordance with the procedure provided for in Article 21. Article 19 1. If, during the supervision and monitoring provided for in Article 6 (4), the official inspection provided for in Article 17, or the trials provided for in Article 20, it is found that vegetable propagating and planting material does not meet the requirements of this Directive, the responsible official body of the Member State shall take appropriate action to ensure that it does comply with the provisions of this Directive or, if that is not possible, to ban the marketing of that vegetable propagating and planting material in the Community. 2. If it is found that vegetable propagating and planting material marketed by a particular supplier does not comply with the requirements and conditions of this Directive, the Member State concerned shall ensure that appropriate measures are taken against that supplier. If the supplier is forbidden to market vegetable propagating and planting material, the Member State shall notify the Commission and the competent national authorities in the Member States. 3. Any measures taken under paragraph 2 shall be withdrawn as soon as it has been established with adequate certainty that the vegetable propagating and planting material intended for marketing by the supplier will, in future, comply with the requirements and conditions of this Directive. Article 20 1. Trials, or, where appropriate, tests shall be carried out in the Member States on samples to check that vegetable propagating and planting material complies with the requirements and conditions of this Directive, including those relating to plant health. The Commission may organize inspections of the trials by representatives of the Member States and of the Commission. 2. It may be decided in accordance with the procedure laid down in Article 21 that it is necessary to carry out Community trials for the same purpose as mentioned in paragraph 1. The Commission may organize inspections of Community trials by representatives of the Member States and of the Commission. 3. The trials or tests referred to in paragraphs 1 and 2 shall be used to harmonize technical methods of examination of vegetable propagating and planting material. Progress reports shall be made on the trials or tests and sent in confidence to the Member States and to the Commission. 4. The Commission shall ensure that, in appropriate cases, arrangements for coordinating, carrying out and inspecting the trials referred to in paragraphs 1 and 2, and assessing their results, are made within the Commitee set up by Article 21. When plant-health problems occur, the Commission shall notify the Standing Committee on Plant Health. If necessary, specific arrangements shall be adopted. Vegetable propagating and planting material produced in third countries shall be included in the trials. Article 21 1. The Commission shall be assisted by a committee, referred to as the 'Standing Committee on Agricultural, Horticultural and Forestry Seeds and Plants', chaired by the representative of the Commission. 2. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 3. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith. In that event, the Commission may defer application of the measures which it had decided for a period of not more than one month from the date of such communication. The Council, acting by a qualified majority, may take a different decision within the time limit referred to in the previous paragraph. Article 22 1. The Commission shall be assisted by the Standing Committee on Seeds and Propagating Materials for Agriculture, Horticulture and Forestry, chaired by the representative of the Commission. 2. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 3. The Commission shall adopt measures envisaged in accordance with the opinion of the committee. If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, on the expiry of a period of three months from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission. Article 23 Amendments to the schedules referred to in Article 4 and to the conditions and detailed rules adopted for the implementation of this Directive shall be adopted in accordance with the procedure laid down in Article 21. Article 24 1. Member States shall ensure that vegetable propagating and planting material produced in their territory and intended for marketing complies with the requirements of this Directive. 2. If it is found, during an official inspection, that vegetable propagating and planting material cannot, by reason of non-compliance with a condition relating to plant health, be marketed, the Member State concerned shall take appropriate official measures to eliminate any consequent plant-health risk. Article 25 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive no later than 31 December 1992. They shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or be accompanied by such reference on the occasion of their official publication. The methods for making such reference shall be laid down by the Member States. 2. As far as Articles 5 to 11, 14, 15, 17, 19 and 24 are concerned, the date of application for each of the genera or species referred to in Annex II shall be fixed in accordance with the procedure laid down in Article 21, when the schedule referred to Article 4 is drawn up. Article 26 This Directive is addressed to the Member States. Done at Luxembourg, 28 April 1992. For the Council The President Arlindo MARQUES CUNHA (1) OJ No C 46, 27. 2. 1990, p. 4; and OJ No C 296, 15. 11. 1991, p. 10.(2) OJ No C 240, 16. 9. 1991, p. 193.(3) OJ No C 182, 23. 7. 1990, p. 19.(4) OJ No L 225, 12. 10. 1970, p. 7; Directive as last amended by Directive 90/654/EEC (OJ No L 353, 17. 12. 1990, p. 48).(5) OJ No L 26, 31. 1. 1977, p. 20; Directive as last amended by Commission Directive 92/10/EEC (OJ No L 70, 17. 3. 1992, p. 27). ANNEX I Conditions to be laid down in accordance with Article 4 Point A Conditions with which planting material must comply. Point B Schedules for genera and species not listed in Directive 70/458/EEC containing conditions with which propagating material must comply. ANNEX II List of the genera and species referred to in article 1 (2) - Allium ascalonicum shallots - Allium cepa L. onion - Allium fistulosum L. chives - Allium porrum L. leek - Allium sativum garlic - Anthriscus cerefolium (L.) Hoffm. chervil - Apium graveolens L. celery - Asparagus officinalis L. asparagus - Beta vulgaris L. var. vulgaris mangold - Beta vulgaris L. var. conditiva Alef. red beet - Brassica oleracea L. convar. acephala (DC) Alef. var. sabellica L. curly kale - Brassica oleracea L. convar. botrytis (L.) Alef. var. botrytis L. cauliflower - Brassica oleracea L. convar. botrytis (L.) Alef. var. cymosa Duch. broccoli - Brassica oleracea L. convar. var. gammifera DC Brussels sprouts - Brassica oleracea L. convar. capitata (L.) Alef. var. sabauda L. Savoy cabbage - Brassica oleracea L. convar. capitata (L.) Alef. var. alba DC cabbage - Brassica oleracea L. convar. capitata (L.) Alef. var. rubra DC red cabbage - Brassica oleracea L. convar. acephala (DC) Alef. var. gongylodes kohlrabi - Brassica pekinensis L. Chinese cabbage - Brassica rapa L. var. rapa turnip - Capsicum annuum L. pepper - Chicorium endivia L. endive - Chicorium intybus L. (partim) Witloof chicory - Citrullus lanatus (Thunb.) Matsum. et Nakai watermelon - Cucumis melo L. melon - Cucumis sativus L. gherkin - Cucurbita maxima Duchesne gourd - Cucurbita pepo L. courgette - Cynara cardunculus cardoon - Cynara scolymus artichoke - Daucus carota L. carrot - Foeniculum vulgare P. Mill. fennel - Lactuca sativa L. lettuce - Lycopersicon lycopersicum (L.) Karsten ex Farw. tomato - Petroselinum crispum (Mill.) Nyman ex A. W. Hill parsley - Phaseolus coccineus L. runner bean - Phaseolus vulgaris L. French bean - Pisum sativum L. (partim) peas excepting fodder peas - Raphanus sativus L. radishes - Rheum rhubarb - Scorzonera hispanica L. scorzonera - Solanum melongena L. eggplant - Spinacia oleracea L. spinach - Valerianelle locusta (L.) Laterr. corn salad - Vicia faba L. (partim) broad bean